Title: To Alexander Hamilton from Sharp Delany, [30 September 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, September 30, 1790]
Sir
Your circular Letter of the 23rd Inst. I recd. and shall pay due regard to the instructions therein. I beg leave to observe that from the Nature of the Accounts and the Number of them in my office it will be hardly possible with every exertion to make the returns agreeably to the forms before the Middle of November, although the Accounts in my books are up to the 20th of last Month, but information respecting the gross Amt. of Duties & Tonnage if necessary can be furnished sooner. As to the Value of Exports it will be almost impossible to make it exact, which was my only reason for omitting it heretofore. The produce of the United States may be furnished with a degree of Exactness—others mere supposition unless such Articles as are intitled to Drawbacks and they are but trifling in respect to the Whole. If entries outwards would not be thought burthensome to Trade and made a necessary duty of the Exporter, it could be always ascertained—however till this is done (should it be deemed an object), I shall make the best Estimate I can. I inclose a Receipt of the Bank for 40,000 Dollars. The goods imported this fall from Europe especially G Britain are much more than any year since 1784. I have better than 300 Bonds to receive this Month and have the pleasure to say I believe they will all be punctually paid.
I am Sir with great respect &c
S D
Sept 30th 1790
Alexdr Hamilton Esq S of the Treasury
